Case 1:16-cr-10305-NMG Document 341 Filed 12/26/18 Page 1 of 5

er Sithinas escaiaes ( ANOURT

 

Desterct_ Orc \ ASS KCMUSB TTS

 

 

 

ik Sales OE Neve ous

 

Cose Wot AC~c0-ADROKS

 

pis . Cac

 

 

 

Delewuty Be S

 

 

Eme ERGENCY Nessa Yor Saw Rewerne: leer reritts

 

 

Macks Wan S. GISAN Coen “Seok,

 

ocking Ro _& AZ aa WoO \\x toners) 2 Suer_ OV ¢ Vere ene

 

ee Q
Box | row\ "ORE.

 

cuca bX ty Sus C. & age . “eae. ° en Ss

 

Necessony ds en a, Cape eine: a ne cain \e ye

 

Wears AY: Sse Cauetis on re Sie Wok \arbe

 

Untsep ances ty Aw depen. notice ab lis Sots ‘hs Qursur

 

enlaces mn VEMN2LAS own ce. pekniion eye C. wit ot” roles

 

ada te US, Cod & Npeals Bo Ve Fak Choe

 

Saree ee — col on tag picts) _

 

cs onan Ox val \pe Sbjcclipely, rrosondke Ms Question

 

Myo. 3 tates a Scan ocktoncs)| swan).

 

Wveantaee \QMy, "MOAB Corn Mae Rosas ia’ brent

 

xy Wo AOL on ene Medina FOC

   

 

    

 

    

Sedlasuce Ca : 0 ere
\neneparcles Niner Sno Sows TLCSOns Saling Wn Matin

 

On on Ciwordesne, Needle ces ein) wn » Be yy on he

 

 

 

 

a

 
Case 1:16-cr-10305-NMG Document 341 Filed 12/26/18 Page 2 of 5

resgec Noll, reguests re Oprlicchion we Ade Preto nadl\sor rhe.

 

 

Ve Vet cRreneen We. Wn exis lav be

 

Weds bn \nwe Nace thes): Vnmocron Decewher MAW, WALL,

 

hon Vie Wieialas Caue ill wis SHUG Se roan Sess:

 

edniis, hoa Wo eral c\eor Male \Ne Vella csi,

 

ee nv x \y mura eles: Nae welt Cose Can eto cen ants

 

Woe SSN cobadhnce ae SNe polis Yadiice Vne. nana VS

 

Le, Wood Ke Sainte’

 

Ln Sathe Waluriel Me (clon, even

 

Y \nalurtind sieve wane nee SAN Sy \eclens

 

\wreamaiion Bec d es Ae gustan SS Oegudibieak in ants ie

 

Bee CR reusiced Sos mie Cousts ois — soe Wee

 

 

hao cx YD %. BAD) F

 

ok (seen Wud Wye ON wile ew Npurecscrecss NAN

 

Ness ‘oats ae o \i ie ay oe phic Controversey

 

 

nee ve events ale s Wn Ste Wier ae Ve eke

 

 

Cose Ca\ ‘ \ su

 

 

ey, tne ce, oma, On ane wlersin VS es SSIS

 

Tse Wisacolle SS fakes We Golan onlls Talc

 

Rois ope eater AC USL. $8 AW A & A

 

 

 
 
 

  
 

 

i

a eee LN owing atk C, 4,

 

WS iy Wp, Mb Be, WS).

 

Ss Nndes Sate Cte & G, , ees Cagow dnl, Wwe

 

Monaro. “Oudye N Nh Wrande\ Wy ecksa on \ectsS wdaidods

 

 

 

 

a= Reo ae \-

 
Case 1:16-cr-10305-NMG Document 341 Filed 12/26/18 Page 3 of 5

whew uber DEUS.C. 38 AMA, ASSO), cud HSSOS) ve

 

on’ \nuse \n os baste Noses Sine Si Geessons\ on Racks sel

 

bntcies) On o\ah Oo” ROW. S AWdlange ovens de. \niwe,

 

Sauk ROX \Nes, \ehisna, Neu eels \ai a Ws_website

 

Sacing We otek ole Neth Nis Wk She tuckerle’

 

QCs3o a eile: Se ponte Svan an CC oWOWMc \nocua

 

LV DATTA Wonelle derlee Nethaste Vs Cacho multe

 

ANeveoriadecong Ww Coe SAS ceypedisng oe RBasiton Pomedion

 

CYRES Cal Rc. woo WE ATY —\ an Se oe NOS

 

\\w er oe utc onda Pecsanaddlss ips, wou tte, Wes

 

Ba em ow dbjeckie. Gisecuers Qalecse See Eki

 

 

 

Dv, Ba, O1-De, D4 -A, MA, 29).

 

 

“V\e Soe Sel. & aie, OS EN

 

Oe phat, co. Ww wie Cose Qendag = Shiner! \n

 

ee Nex COM 79 ACES (Mahan CQ. % “200. Qu) C Lemes GC 5

 

    

 

 

 

lure tn aR e |
ARRas our ses 3 Yes NY salah ee waco \o

   

 

Rcetayte AN Soe cise Wor Cx We cach

 

 

Owe cesT onadads On-

 

 

 

 

 

 

 

 

 

 

~ Rong 4 e&i-

 
Case 1:16-cr-10305-NMG Document 341 Filed 12/26/18 Page 4 of 5

 

 

 

 

 

 

 

 

 

Reseed, cule aN Wx 33 cal, "01.%

 

Vane

 

 

aS. GaN

 

Valo, Gem se

 

TWD Saws

 

Nock Wet ih NS

 

 

"Ao | mna Ron) Reed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Kese 4 ae =
Case 1:16-cr-10305-NMG Document 341 Filed 12/26/18 Page 5 of 5

Cegrvescayy Oe Sexuece,

 

 

Masa S. Qed «ieee. ules cadtic

 

And On Vigil "nd, ely ee Sogoing eT

 

wt Spe. woes Nb 1 even l ali Rj S.

 

Nihon Dead ss: Obs

 

 

 

J ites

 

——

Mecdsa Se Gess2t

 

Ros Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae 5 oS —
